In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00038-CV
______________________________


ANGELLA MACHELL EWING, Appellant
 
V.
 
JIMMY WAYNE EWING, Appellee


                                              

On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 03-0329


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Angella Machell Ewing and Jimmy Wayne Ewing have filed a joint motion asking this Court
to dismiss the appeal.  Pursuant to Tex. R. App. P. 42.1(a)(2), we grant the motion.  We set aside the
trial court's judgment without regard to the merits and remand the case to the trial court for rendition
of judgment in accordance with the agreement of the parties.
 
 
                                                                        Jack Carter
                                                                        Justice

Date Submitted:          July 19, 2004
Date Decided:             July 20, 2004